Citation Nr: 1453220	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-06 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for psychosis, not otherwise specified, from March 13, 2003 to February 23, 2009.

2. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel




INTRODUCTION

The Veteran served on active duty from March 1974 to April 1976.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from February 2009 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran filed a claim of entitlement to service connection for psychosis in March 2003.  In February 2009, a Decision Review Officer (DRO) issued a decision that granted service connection for psychosis and assigned a 50 percent rating.  Also, in February 2009, the Veteran submitted a statement that was construed as an increased rating claim for his psychosis.  This claim was denied in a September 2009 rating decision.  In October 2009, the Veteran submitted another statement that was construed as a Notice of Disagreement (NOD) with the denial in the September 2009 rating decision, and ultimately a 100 percent rating was granted in a September 2010 rating decision, effective February 23, 2009.  The Veteran then filed an NOD with the effective date assigned for the grant of 100 percent in the September 2010 rating decision. 

However, the October 2009 NOD was received within one year of the February 2009 rating decision and indicated disagreement with the rating assigned, but did not specify the rating decision with which the Veteran was disagreeing.  Therefore, the Board determines that the October 2009 NOD is properly construed as an appeal of the initial 50 percent rating assigned from March 13, 2003 to February 23, 2009 in the February 2009 rating decision.  The adjudication of that issue will include consideration of the propriety of a 100 percent rating prior to February 23, 2009.  Further, as the 100 percent rating granted for the service-connected psychosis from February 23, 2009 forward is the maximum benefit available, the Board determines that the initial rating of 100 percent assigned from February 23, 2009 forward is not on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The Board has, therefore, restyled the issues as indicated on the title page.  Hence, the issue is recharacterized as an initial rating claim as indicated on the title page.  

In addition, the October 2009 statement is also reasonably construed as a disagreement with the denial of a TDIU rating in the September 2009 rating decision as the Veteran repeatedly references the impact of his service-connected disability on his work.  Therefore, the Board has added the issue of entitlement to TDIU to the appeal.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From March 13, 2003 to February 23, 2009, the Veteran's psychosis most closely approximates occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for psychosis have not been met from March 13, 2003 to February 23, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9210 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in May 2006 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a). 38 C.F.R. 
§ 3.159(b)(3) (2014).  Rather, the Veteran's appeal as to the initial rating assignments here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied.  See Mayfield, 444 F.3d at 1333. Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's service treatment records, VA treatment records, and the reports of March 2006 and April 2008 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and clinically evaluated the Veteran.  Thereafter, in the reports they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability ratings.  Nothing suggests that any examiner documented findings inconsistent with the medical history outlined in the claims file or insufficient to properly rate the relevant disability under the Rating Schedule.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 
38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 
38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran's psychosis was evaluated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9210 (2014) for the period from March 13, 2003 to February 23, 2009, at which time a 100 percent rating was granted.  The Veteran contends that his symptoms were of a severity to warrant a 100 percent rating throughout the appeal period. 

The General Rating Formula for Mental Disorders reads in pertinent part as follows: 

A 100 percent rating (the maximum schedular rating) is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

38 C.F.R. § 4.130, Diagnostic Code 9210. 

The Board notes that the Veteran was rated as 100 percent disabled by his psychosis for the purposes of nonservice-connected pension prior to filing his claim of entitlement to service connection in March 2003.  The earliest VA examination dated after the Veteran filed his claim was performed in March 2006.  Considering the length of time between the Veteran's claim in March 2003 and the March 2006 VA examination, the Board has also reviewed the more contemporaneous examination from March 2002, as well as VA treatment notes from around the time the Veteran filed his service connection claim.   

At the March 2002 VA examination, the examiner noted that the Veteran was not communicative, and the Veteran's brother answered the questions because, as described by the brother, the Veteran would be agitated if addressed directly.  Nevertheless, the examiner reviewed the claims file, including treatment notes, and found evidence of auditory and visual hallucinations.  The examiner stated that the Veteran was both incompetent and unemployable due to his psychosis.  The Veteran was living with his brother at the time.

However, the Veteran was hospitalized in October 2002 for one week due to increased violent behavior, and subsequent VA treatment notes reflect an improvement in symptoms.  Upon discharge from the hospital, the Veteran did not return to living with his brother, but moved to living independently.  Mental Health treatment notes reveal that the Veteran's mood was a little depressed and his affect constricted.  His speech was decreased, and he exhibited poor eye contact.  The Veteran was less paranoid and less anxious.  His appearance was neat and clean.  A January 2003 mental health treatment note indicates that the Veteran was chronically depressed with poor sleep, low energy, and poor concentration, with occasional feelings of hopelessness and worthlessness and occasional hallucinations.   In October 2004, he exhibited fair eye contact, mildly irritable mood and mildly decreased affect, coherence and goal-directed thought, and normal speech without hallucinations or delusions.   In March 2005, the Veteran's affect was mildly decreased and his mood was mildly dysphoric.  A November 2005 note states that the Veteran seemed euthymic with organized thoughts and speech at a normal rate, but monotone. 

In March 2006, the Veteran was observed to be neatly dressed and well-groomed.  His mood was euthymic and affect was decreased in range and intensity.  The examiner noted him to be alert and oriented in all spheres.  Speech was fluent and articulate, but not spontaneous.  Thought processes were logical and goal-oriented.  The examiner documented that the Veteran had recently negotiated a reduced rent in exchange for taking on chores for his landlord.  The Veteran indicated that he plays the guitar and played music with friends.  The examiner stated that the Veteran's symptoms were moderate. 

The April 2008 VA examination report documented chronic feelings of anxiety and depression with very limited social activity and few friends.  The Veteran reported that he could not work due to difficulty being around people.  He was alert to person, place, and time.  Speech patterns were all normal.  The Veteran denied panic attacks and loss of impulse control.  The examiner stated that the Veteran's disability was moderate.  

The March 2006 and March 2008 VA examiners assigned scores of 60.  A GAF score of 51-60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  While a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether overall improvement has been established; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).

In light of the above, the Board finds that the Veteran's symptoms are similar to many of those contemplated by the currently assigned 50 percent rating, such as disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  Although the 70 percent rating criteria contemplate deficiencies in work, school, and family relations, it also requires deficiencies in most other areas, including judgment and thinking and that such deficiencies are "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has depressed or anxious mood, and the 70 percent level contemplates a deficiency in "mood" among other areas, does not mean his PTSD rises to the 70 percent level.  The 30 percent, 50 percent, and 70 percent criteria each contemplate some form of mood impairment.  The Board must look to the frequency, severity, and duration of the impairment.  Id.  Here, the Veteran's deficiencies in mood are expressly contemplated by the 50 percent criteria, which contemplates "disturbances" in mood.  38 C.F.R. § 4.130.  The Veteran is adequately compensated for that impairment.  

Similarly, for the Veteran's social impairment, the 50 percent rating contemplates impaired social functioning.  His overall impairment has been described as moderate, and while he has limited social interaction, his life is not devoid of social contacts, such as friends with whom he plays music and his landlords.  The Board also notes that just before filing his claim, in January 2003, the Veteran was exhibiting poor concentration and occasional feelings of worthlessness and occasional hallucinations.  However, these symptoms improved over time, and were note mentioned in subsequent treatment notes or examinations.  Given that the rating is to be assigned, not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that the Veteran's level of impaired judgment is more closely analogous to that contemplated by his current 50 percent rating.  Vazquez-Claudio, 713 F.3d at 117.   

The Board also finds that the Veteran's psychiatric symptoms have caused some occupational impairment, in part, due to the Veteran's difficulty getting along with people.  However, he was not shown to be unable to perform the work as a result of his symptoms, or otherwise totally impaired in employment due to his symptoms.  He was able to play music with friends, to negotiate a lower rent in exchange for doing chores, and other tasks that are occupational in nature.  Thus, given the frequency, nature, and duration of the symptoms affecting his work, the Board finds that they do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  

In conclusion, the Board finds that the Veteran's disability picture is not more nearly approximated by a rating in excess of 50 percent prior to February 23, 2009. Consequently, the Board finds that the currently assigned 50 percent evaluation appropriately reflects the clinically established impairment experienced by the Veteran throughout the period on appeal. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in the present case, the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 50 percent for service-connected psychosis.  Therefore, his claim must be denied. 

Extra-schedular rating 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability. However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating. 38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required.
The Veteran's s psychosis manifests in moderate symptoms that are productive of occupational and social impairment including impairments of mood and affect, isolation sleep impairment, increased startle response, impaired concentration, flattened or restrictive affect, anxiety, depression, isolation, nightmares, avoidance and flashbacks, and fair insight and judgment. These signs and symptoms, and their resulting impairment, are contemplated by the schedule of ratings for mental disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9201.  The Board notes that not every specific symptom exhibited is stated under the rating schedule, but also observes that strict adherence to the exemplar symptoms listed in rating mental disabilities is inappropriate.  Thus, the Veteran exhibiting a specific symptom not mentioned in the rating schedule does not alone mean that the Veteran's symptoms are not contemplated by the rating schedule.  Rather, it is the overall disability picture that results from the symptoms that is the concern, and in this case, the Veteran's disability picture is represented in the schedular criteria for rating mental disabilities.  Thus, the Board finds that there is nothing exceptional or unusual about the Veteran's psychosis because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, while the Veteran's symptoms had an impact on his work, he does not contend, and the evidence of record does not suggest, that his psychosis caused him to miss work or has resulted in any hospitalizations since October 2002.  The Board finds, therefore, that the Veteran's psychosis does not result in marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

 Entitlement to an initial rating in excess of 50 percent for psychosis, not otherwise specified, from March 13, 2003 to February 23, 2009 is denied.



REMAND

The RO did not issue a statement of the case with regard to the denial of entitlement to TDIU.  Therefore, the appeal is remanded so that the AOJ can respond to the Veteran's October 2009 disagreement with the denial of TDIU.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the Veteran's October 2009 disagreement with denial of his claim of entitlement to TDIU. In the Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed. 38 C.F.R. § 20.202 (2014). If the Veteran perfects an appeal as to the issue and the benefit remains denied, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




Department of Veterans Affairs


